PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/385,435
Filing Date: 16 Apr 2019
Appellant(s): Vronsky et al.



__________________
Ronald G Embry, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 7, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated October 19, 2020 from which the appeal is taken have been modified with a new grounds of rejection based on the response in the Appeal Brief dated April 7, 2021 .  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the claimed “fixed in a position relative to” is vague and indefinite as to what is encompassed by this phrase as the phrase fails to provide definiteness of “relative to what”?  Movement? etc?   

WITHDRAWN REJECTIONS
No withdrawn rejections.

(2) Response to Argument
Applicant argued that the prior art fails to teach the claimed “providing an optical detector fixed in position relative to at least one of a material course or the substrate”.
As the prosecution history shows, including the Final Rejection, Pre-Appeal and Appeal Brief, two valid interpretations of this phrase have been supported and hence renders the claims indefinite as to the phrase.  The Examiner has taken the position that since the detector (151) is “mounted” to the main body (2) to then it is fixed relative to the substrate (3) and the material source (11).  The detector (151) being mounted on the body (2) would render the detector “fixed and stationary” compared to the substrate and material source even if the substrate and/or source are moved.
Applicant has argued that the term fixed means that the detector is not moveable and is stationary and hence the movement of the substrate and the material source would render the claimed as not fixed since there is movement between the two objects.  Applicant goes on to detail examples on pg. 9 of the Appeal Brief describing various ways the indefiniteness of the phrase can be interpreted further supporting the New Grounds of Rejection under 112 2nd paragraph noted above.  Applicant refers to the specification and pointing to Fig 2A to support its position of what is defined by the term “fixed” as sensor (229) is fixed and not moveable, however, sensors (208/209) are mounted on second component (205) which is moveable (specification [0061]-[0062]) and hence supports the Examiner interpretation of the phrase “fixed in position relative”.



The Examiner disagrees.  As detailed in Kojima (2005/0045096), the length measuring unit (15) measures the length of the movement of the substrate in relation to the ink jet heads (111) to provide for proper deposition thereon based on the timing for high accuracy and stable coating and this clearly teaches using the detector (151) to control the relationship between the movements of the substrate and the ink jet heads (111) relative to one another [0053],[0059],[0061][0084],[0092],[0104].

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715                                                                                                                                                                                             
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/WILLIAM KRYNSKI/
Director Designee, TC 1700

Conferees:
/Benjamin L. Utech/
Primary Examiner
                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.